                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



David L. Lisy,                              )       CASE NO. 1:20 CV 1416
                                            )
                     Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                            )
              Vs.                           )
                                            )
Cuyahoga County, Ohio, et al.               )       Memorandum of Opinion and Order
                                            )
                     Defendants.            )


       INTRODUCTION

       This matter is before the Court upon Plaintiff’s Second Motion to Compel Discovery

(Doc. 15). For the reasons that follow, the motion is DENIED.

       BACKGROUND

       Plaintiff, David Lisy, brings this action against defendants Cuyahoga County and the

Cuyahoga County Sheriff’s Department for employment discrimination and retaliation. Plaintiff

was employed by defendants as a Sergeant from September 2013 to July 2019.

       In January 2015, plaintiff was a supervisor in the Cuyahoga County Sheriff’s Detective

Bureau. At that time, he was assigned to supervise a Use of Deadly Force (“UDF”) investigation


                                                1
team. During his time in his position, he alleges he was subjected to racial discrimination and a

hostile work environment. He lodged several complaints regarding this matter. In March 2017,

plaintiff was removed from the UDF team and the Detective Bureau and was assigned to the

Juvenile Justice Center. Plaintiff alleges that this re-assignment was done in retaliation for

reporting the alleged discrimination.

       On October 29, 2020, plaintiff served discovery requests on defendants, to which

defendants responded on February 5, 2021. Plaintiff was not satisfied with defendants’

responses. The parties agreed to limit the scope of plaintiff’s discovery requests and in April and

May 2021, defendants produced additional documents. Still finding defendants’ responses to be

deficient, plaintiff filed the current motion, which defendants oppose.

       STANDARD OF REVIEW

       Federal Rule of Civil Procedure 26(b)(1) sets forth the permissible scope of discovery:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether the
       burden or expense of the proposed discovery outweighs its likely benefit.
       Information within this scope of discovery need not be admissible in evidence to
       be discoverable.

Fed. R. Civ. P. 26(b)(1). “[T]he scope of discovery under the Federal Rules of Civil Procedure

is traditionally quite broad.” Lewis v. ACB Bus. Serv., Inc., 135 F.3d 389, 402 (6th Cir. 1998).

After making a good faith attempt to resolve a dispute, a party may file a motion to compel

discovery under Rule 37 of the Federal Rules of Civil Procedure if it believes another party has

failed to respond to discovery requests or that the party’s responses are evasive or incomplete.

Fed. R. Civ. P. 37(a). In ruling on such a motion, a trial court has broad discretion in

                                                 2
determining the scope of discovery. Lewis, 135 F.3d at 402.

       ANALYSIS

       Plaintiff seeks the following from defendants:

       C       the personnel files (including training and payroll records) of the
               deputy Sheriff Sergeants listed as an attachment to his counsel’s May
               19, 2021 email to defendants (Exhibit G);

       C       the personnel files (including payroll records) of all members of the
               UDF team.

       Plaintiff argues that these requested personnel files are relevant to his prima facie case

because they have a bearing on whether defendants treated plaintiff “less favorably than

similarly situated comparable employees.” He also asserts that these files are needed to prove

damages incurred from lost overtime opportunities when he was transferred out of the UDF and

Detective Bureau.

       Defendants object to these requests as irrelevant and overly broad. They argue that they

have already “produced personnel records for all Sergeants and Supervisors who had similar

jobs, responsibilities, and experiences” to plaintiff. Defendants maintain that the remaining

Sergeants contained within the May 19, 2021 list “supervised SWAT, Human Trafficking,

Narcotics, Radio and Equipment, Impact Teams, Sex Offenders, Warrants” and are, therefore,

not comparable to plaintiff’s “roles or responsibilities as a Sergeant in the Detective’s Bureau or

Juvenile Justice Center.” Defendants note that plaintiff also appears to be requesting the

personnel files of the detectives on the UDF team. Defendants argue that plaintiff “has not

established why he believes that subordinate employees such as the UDF detectives are similarly

situated to him.”

       Upon review, the Court agrees with defendants. To establish a prima facie case in the

                                                 3
absence of discrimination, a plaintiff must show, among other things, that “similarly situated

non-protected employees were treated more favorably.” Jackson v. VHS Detroit Receiving

Hosp., Inc., 814 F.3d 769, 776 (6th Cir. 2016). In order to demonstrate that another employee is

similarly situated, the plaintiff must show that the other employee is similar to plaintiff in “all

relevant respects.” Ercegovich v. Goodyear Tire & Rubber, Co., 154 F.3d 344, 353 (6th Cir.

1998). See also Stewart v. Esper, 815 Fed.Appx. 8, 17 (6th Cir. 2020). Indeed, “the plaintiff

must prove that all of the relevant aspects of his employment situation are nearly identical to

those of the [other employees] who he alleges was treated more favorably.” Leadbetter v. Gilley,

385 F.3d 683, 691 (6th Cir. 2004) (internal quotations omitted). See also Mencarelli v. Alfred

Williams & Co., 656 Fed.Appx. 80, 85 (6th Cir. 2016) Employees with different job titles,

duties, and responsibilities from plaintiff are generally not similarly situated. See Rutherford v.

Britthaven, Inc., 452 Fed.Appx. 667, 672 (6th Cir. 2011); Mencarelli, 656 Fed.Appx. at 85.

       Here, plaintiff seeks the personnel files of deputy Sheriff Sergeants that did not hold the

same position as he did within the Sheriff’s Department (i.e., supervising the Detective Bureau

and the UDF). These other deputy Sheriff Sergeants, therefore, did not have “nearly identical”

employment situations to plaintiff. Plaintiff has provided no meaningful explanation as to how

these personnel files of various deputy Sheriff Sergeants are relevant to his claims. See

Gruenbaum v. Werner Enters., Inc., 270 F.R.D. 298, 302 (S.D. Ohio 2010) (“The proponent of a

motion to compel discovery bears the initial burden of proving that the information sought is

relevant.”)

       To the extent plaintiff is requesting personnel files of the detectives that served on the

UDF team, the Court agrees with defendants that such a request is overly broad. Detectives are


                                                  4
